

	

		II 

		109th CONGRESS

		1st Session

		S. 683

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mr. Lautenberg (for

			 himself and Mr. Corzine) introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To ban the manufacture, sale, delivery, and

		  transfer of handguns that cannot be personalized, and to provide for a report

		  to Congress on the commercial feasibility of personalizing

		  firearms.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Childproof Handgun Act of

			 2005.

		

			2.

			Ban on manufacture, sale, delivery, and transfer of handguns

			 that cannot be personalized

			

				(a)

				In general

				Section 922 of title 18,

			 United States Code, is amended by adding after subsection (y) the

			 following:

				

					

						(z)

						(1)

							It shall be unlawful for a

				person who is not a licensed collector to manufacture, sell, deliver, or

				transfer a handgun that cannot be personalized.

						

							(2)

							Paragraph (1) shall not

				apply to any manufacture for, or sale, delivery, or transfer to, an individual

				acting under the authority of the United States or any department or agency of

				the United States, or of any State or any department, agency, or political

				subdivision of a State.

						.

			

				(b)

				Personalized defined

				Section 921(a) of such title

			 is amended by adding at the end the following:

				

					

						(36)

						The term

				personalized means, with respect to a handgun, that integral to

				the handgun is a device or feature that—

						

							(A)

							allows the handgun to be

				fired only by a particular individual;

						

							(B)

							is not capable of being

				readily deactivated; and

						

							(C)

							may allow the handgun to be

				personalized to 1 or more additional individuals.

						.

			

				(c)

				Penalty

				Section 924(a) of such title

			 is amended by adding at the end the following:

				

					

						(8)

						Whoever knowingly violates

				section 922(z) shall be fined not more than $500,000, imprisoned not more than

				18 months, or both. The fine otherwise applicable under section 3571 shall not

				apply to an offense under section 922(z).

					.

			

				(d)

				Effective date

				The amendments made by this

			 section shall apply to conduct engaged in after the 5-year period that begins

			 with the date of enactment of this Act, if the report required by section 3

			 states that the technology to personalize firearms (within the meaning of

			 section 921(a)(36) of title 18, United States Code, as added by subsection (b))

			 will be commercially feasible by the end of such 5-year period.

			

			3.

			Report to Congress on technology to personalize

			 firearms

			

				(a)

				Study

				The Comptroller General of

			 the United States shall conduct a study of the state of the technology involved

			 in personalizing firearms (within the meaning of section 921(a)(36) of title

			 18, United States Code, as added by section 2(b)) and determine whether such

			 technology will be commercially feasible within 5 years after the date of

			 enactment of this Act.

			

				(b)

				Report to congress

				Not later than 2 years after

			 the date of enactment of this Act, the Comptroller General shall submit to the

			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of

			 the House of Representatives a written report on the results of the study

			 required by subsection (a).

			

				(c)

				Commercial feasibility

				In determining whether the

			 technology involved in personalizing firearms is commercially feasible, the

			 Comptroller General shall consider the following factors:

				

					(1)

					Reliability

					The reliability of the

			 technology utilized in personalized firearms.

				

					(2)

					Price

					The difference between the

			 manufacturer’s suggested retail price for personalized firearms and the

			 manufacturer’s suggested retail price for equivalent firearms that are not

			 personalized.

				

					(3)

					Other criteria

					Such other criteria as the

			 Comptroller General deems appropriate.

				

